In a matrimonial action, the defendant wife’s outgoing firm of attorneys appeals from an order of the Supreme Court, Suffolk County (Fierro, J.), entered December 19, 1986, which, after a hearing, fixed the amount of its lien at $5,000, and directed it to return the defendant’s file to her when the lien was "properly secured”.
Ordered that the order is affirmed, without costs or disbursements.
The relevant factors in the determination of the value of legal services are the nature and extent of the services, the actual time spent, the necessity therefor, the nature of the issue involved, the professional standing of counsel, and the results achieved (see, Randall v Packard, 142 NY 47; Matter of Goldin, 104 AD2d 890; Matter of Burk, 6 AD2d 429, 430; Mandell v Curtis, 205 Misc 856).
In our opinion, the attorney’s fee fixed by the Supreme Court, Suffolk County, was fair and reasonable. Mangano, J. P., Brown, Harwood and Balletta, JJ., concur.